DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 03/18/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. Applicant argues Wheatley fails to teach the reflector to be different from the polymeric multilayer film stack, and thus fails to teach a polymeric multilayer film stack disposed on the reflector. Applicant argues Wheatley fails to teach a reflector with a reflectance band that is substantially constant as a function of an incidence angle because Wheatley does not disclose the reflector to be different from the Case 1 stack. Applicant argues Wheatley fails to teach the front surface partial reflector having a red-sloped reflection spectrum as defined by the instant application. Examiner respectfully disagrees.
Regarding applicant’s argument that Wheatley fails to teach the reflector to be different from the polymeric multilayer film stack, and thus fails to teach a polymeric multilayer film stack disposed on the reflector, Examiner notes that Wheatley [0048] 15 repeating units (emphasis added). Consequently the reflector is considered to be at least the bottom 4 layer repeat unit (emphasis), and the polymeric multilayer film stack is considered to be the additional 4 layer repeat units (emphasis) on the bottom repeat unit. Thus, the polymeric multilayer film stack is viewed to be disposed on the reflector.
Regarding applicant’s argument that Wheatley fails to teach a reflector with a reflectance band that is substantially constant as a function of an incidence angle because Wheatley does not disclose the reflector to be different from the Case 1 stack, Examiner notes that the units are repeating units, and Figure 2 depicts the reflectance over incidence angle of a single repeating unit [0040].
Regarding applicant’s argument that Wheatley fails to teach the front surface partial reflector having a red-sloped reflection spectrum as defined by the instant application, Examiner notes that red light is accepted in the art to be from 620 nm to 750 nm. Figure 9 clearly depicts a sloped reflection spectrum at 620-750 nm. Furthermore, it is noted that the features upon which applicant relies (i.e., narrow/specific definition of sloped in [0129] of the instant application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, 10, 17-21, 23, 31, 32, 34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheatley et al. (2001/0009714, of record).

Regarding claim 1, Wheatley discloses an article (at least Figures 1 and 9; [0048] teaches a film stack with a 4 layer repeat unit of ABCB, with a total of 15 repeating units), comprising: a reflector (at least the bottom 4 layer repeat unit) with a reflectance band that is substantially constant as a function of an incidence angle (at least Figures 1 and 2; Figure 2 depicts the reflectance is substantially constant as a function of an incidence angle, Examiner considers reflectance to be substantially constant because the change in reflectance is between 0.95 and 1.0); a polymeric multilayer film stack (the additional 4 layer repeat units on the bottom repeat unit; [0012] teaches A, B, and C are made of polymeric materials) disposed on the reflector (the additional 4 layer repeat units are disposed on the bottom repeat unit) and comprising a front surface partial reflector (top 4 layer repeat unit) with a reflectivity that increases with an increasing incidence angle away from the normal (at least Figures 1 and 2; Figure 2 depicts the reflectance is increases from around 0.95 to around 1.0 as the incidence angle increases from 0 to 90 degrees);  and a wavelength-selective absorber with a transmission band that at least partially coincides with the reflectance band of the reflector ([0075] teaches dyes which absorb in the UV and fluoresce in the visible region may be added in the films; the 4 layer repeat units reflect in the IR region, thus the 

Regarding claim 2, Wheatley discloses the article of claim 1, wherein the article has a reflectivity of less than about 30% for normally incident unpolarized light (Figure 9 depicts a reflectivity of less than 30% for normally incident unpolarized light depending on the wavelength measured), and a reflectivity of about 45% to about 60% for obliquely incident light with an incidence angle of 60 degrees, for unpolarized light, for any plane of incidence (Figure 9 depicts a reflectivity of 45 to 60% for 60 degree incident unpolarized light depending on the wavelength measured).

Regarding claim 5, Wheatley discloses the article of claim 1, wherein the front surface partial reflector has a transmission of greater than about 70% for normally incident unpolarized light ([0023], Figure 9 depicts a transmittance (considered to be inverse of the reflectivity) of greater than 70% at normal angle unpolarized light depending on the wavelength measured), and a transmission of about 55% to about 40% for obliquely incident light with an incidence angle of 60 degrees, for unpolarized light, for any plane of incidence ([0023], Figure 9 depicts a transmittance (considered to be inverse of the reflectivity) of 40 to 55% for 60 degree incident unpolarized light depending on the wavelength measured).



Regarding claim 9, Wheatley discloses the article of claim 1, wherein the article has a sloped reflection spectrum (Figure 9 depicts the reflection spectrum to be sloped).

Regarding claim 10, Wheatley discloses the article of claim 8, wherein the front surface partial reflector has a sloped transmission spectrum for light incident in a selected plane of incidence for a selected polarization state, or for unpolarized light in any plane of incidence (Figure 9 depicts a transmittance spectrum (considered to be inverse of the reflectivity) which is sloped in a given plane for a given polarization state, and for unpolarized light in a given plane of incidence).

Regarding claim 17, Wheatley discloses the article of claim 1, wherein the wavelength-selective absorber is chosen from at least one of a dye and a pigment ([0075] teaches dyes which absorb in the UV and fluoresce in the visible region).

Regarding claim 18, Wheatley discloses the article of claim 17, wherein the reflector comprises a first polymeric multilayer film stack (at least the bottom 4 layer repeat unit; [0012] teaches A, B, and C are made of polymeric materials), and wherein the wavelength-selective absorber resides in the first polymeric multilayer film stack 

Regarding claim 19, Wheatley discloses the article of claim 1, wherein the wavelength-selective absorber resides in a polymeric layer between the reflector and the front surface partial reflector ([0075] teaches dyes which absorb in the UV and fluoresce in the visible region may be added in the films).

Regarding claim 20, as best understood, Wheatley discloses an article (at least Figures 1 and 9; [0048] teaches a film stack with a 4 layer repeat unit of ABCB, with a total of 15 repeating units), comprising: a light absorbing backing ([0104-0105] teaches a layer of glass or polymer laminated to the film, and the glass or polymer may include an absorbing dye or pigment); a first polymeric multilayer film stack on the light absorbing backing (at least the bottom two 4 layer repeat unit which the glass or polymer is laminated onto; [0012] teaches A, B, and C are made of polymeric materials), the first polymeric multilayer film stack comprising a back reflector with a reflectance band that is substantially constant as a function of an incidence angle (the bottom most 4 layer repeat unit; at least Figure 2 depicts the reflectance is substantially constant as a function of an incidence angle, Examiner considers reflectance to be substantially constant because the change in reflectance is between 0.95 and 1.0); a polymeric layer on the first multilayer polymeric film stack (the third from the bottom 4 layer repeat unit), the polymeric layer comprising a wavelength-selective absorber with a transmission band that at least partially coincides with the reflectance band of the 

Regarding claim 21, as best understood Wheatley discloses the article of claim 20, wherein the second polymeric multilayer film stack comprises a collimating front surface partial reflector with a reflectivity of less than 25% for normally incident unpolarized light (Figure 9 depicts a reflectivity of less than 25% for normally incident unpolarized light depending on the wavelength measured), and a reflectivity of greater than 45% for 60 degree incident unpolarized light, and at any plane of incidence (Figure 

Regarding claim 23, Wheatley discloses the article of claim 20, wherein the wavelength-selective absorber is chosen from one of a pigment and a dye ([0075] teaches dyes which absorb in the UV and fluoresce in the visible region).

Regarding claim 31, Wheatley discloses the article of claim 20, further comprising an adhesive layer between the second polymeric multilayer film stack and the diffusive layer (at least [0075, 0077] teach the polymers are provided with interfacial adhesion, thus the adhesive layer would be disposed between the fourth from the bottom 4 layer repeat unit and the diffusive layer).

Regarding claim 32, Wheatley discloses the article of claim 20, wherein the first polymeric multilayer film stack comprises alternating layers of a birefringent polymer and an isotropic polymer (at least [0054] teaches one of A, B, and C is a birefringent polymer, and one or more of the other layers may be isotropic, thus a configuration of alternating layers of birefringent and isotropic polymer is viewed to be taught).

Regarding claim 34, Wheatley discloses the article of claim 20, wherein the second polymeric multilayer film stack comprises alternating layers of birefringent polymers (at least [0054] teaches one of A, B, and C is a birefringent polymer, and one 

Regarding claim 38, Wheatley discloses a multilayer polymer film article (Figure 1; [0012] teaches A, B, and C are polymeric materials) with a transmission greater than 70% at normal angle for unpolarized light ([0023], Figure 9 depicts a transmittance (considered to be inverse of the reflectivity) of greater than 70% at normal angle unpolarized light depending on the wavelength measured), and with transmission of about 55% to about 40% for unpolarized light at 60 degree incidence angle, for any plane of incidence ([0023], Figure 9 depicts a transmittance (considered to be inverse of the reflectivity) of 40 to 55% for 60 degree incident unpolarized light depending on the wavelength measured).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2001/0009714, of record) in view of Schmidt et al. (2015/0285956, of record).

Regarding claim 16, Wheatley discloses the article of claim 1, but fails to teach wherein the front surface partial reflector is a near-symmetric reflector. Wheatley and Schmidt are related because both teach an optical article.
Schmidt discloses an article wherein the front surface partial reflector is a near-symmetric reflector ([0109] teaches the use of Vikuiti enhanced specular reflector, which is cited in the instant application [0116] as an example of a near-symmetric reflector, in order to improved protection against degradation, and protect PEN based films and articles).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wheatley to incorporate the teachings of Schmidt and provide wherein the front surface partial reflector is a near-symmetric reflector. Doing so would allow for improved protection against degradation and protect PEN based films and articles.

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2001/0009714, of record) in view of Ma et al. (7,905,650, of record).

Regarding claim 26, Wheatley discloses the article of claim 20, but fails to teach wherein the diffusive layer is chosen from polymeric materials and glass having a haze 
Ma discloses an article wherein the diffusive layer is chosen from polymeric materials and glass having a haze of greater than about 50% (at least col 5 lines 41-49 teach the beads which make up the diffuser layer may be glass or polymeric materials; col 11 lines 35-39 teach a diffuser layer with haze of 89.1%).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wheatley to incorporate the teachings of Ma and provide wherein the diffusive layer is chosen from polymeric materials and glass having a haze of greater than about 50%. Doing so would allow for improved light output uniformity.

Regarding claim 29, Wheatley discloses the article of claim 20, but fails to teach wherein the diffusive layer is derived from a wavelength-selective absorbing pigment, disposed within the polymeric wavelength-selective absorbing layer. Wheatley and Ma are related because both teach an article with a diffusive layer.
Ma discloses an article wherein the diffusive layer is derived from a wavelength-selective absorbing pigment, disposed within the polymeric wavelength-selective absorbing layer (at least col 3 line 66 - col 4 line 1 teach the diffuser film may include a UV absorber, which is also provided in Wheatley's polymeric wavelength-selective absorbing layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wheatley to incorporate the teachings of Ma and .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley et al. (2001/0009714, of record) in view of Weber et al. (2016/0109628, of record).

Regarding claim 33, Wheatley discloses the article of claim 32, but fails to teach wherein the first polymeric multilayer film stack has a linearly increasing layer thickness profile. Wheatley and Weber are related because both teach an article with a polymeric multilayer film stack.
Weber discloses an article wherein the first polymeric multilayer film stack has a linearly increasing layer thickness profile (Figure 3, [0008, 0079]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wheatley to incorporate the teachings of Weber and provide wherein the first polymeric multilayer film stack has a linearly increasing layer thickness profile. Doing so would allow for broadening the spectral width of the reflection band produced by the stack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872